Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments with respect to the previous issues under 35 U.S.C. 112 (b) resulting in rejection of claims 27 and 28 under indefiniteness under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of claims 16, 19, 20, 23, 24, 27 and 28 are made in view of newly considered issues in independent claims 19 and 20, and additional 112 (b) issues in dependent claims 23, 27 and 28, resulting from the claim amendments filed on 03 December 2021.
No specific arguments are directed towards the Obviousness Double Patenting rejection. It is submitted these claims remain deemed obvious over the claims of Patent 10,543,305.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 19, 20, 23, 24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,543,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘305, respectively . 
The instant claims are genus, or broader, to the species, more narrowly drafted, claims of patent ‘305, in that the instant claims are drawn to a medical device broadly rather than to specifically a hemodialysis machine type of medical device and structure for sanitizing such device and also omits limitations pertaining to details of the circuit and processor operability or configuration.
Claims 16, 19, 20, 23, 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of claims 16 and 19, it is now deemed unclear whether recitations of “the volume of liquid” in the “heater” clause refer back to the contained volume of liquid or to the volume of liquid on a return line adjacent the tank.
Also in each of claims 16 and 19, recitations of “a return line” are now deemed vague and indefinite, since the claims do not recite from what first device or sanitizer feature that liquid is returned from to what other or second device or sanitizer feature the liquid is returned to; the claims thus are incomplete.
In claim 23, recitation of “the steps of claim 4” renders the claim indefinite and ambiguous since claim 4 has now been canceled.
In each of claims 27 and 28, recitation of “the step of claim 7 (or “claim 10”)” renders the claim indefinite and ambiguous since claims 7 and 10 have now been canceled.
		ALLOWABLE SUBJECT MATTER
Claims 16, 19, 20, 23, 24, 27 and 28 remain deemed allowable if rewritten or amended to overcome the rejection(s) under Obviousness Double Patenting and pending mitigation of issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Each of independent claims 16 and 19 would distinguish over all of the prior art, the closest prior art represented by the combination of references applied against claim 1, in view of recitation of a medical device or sanitizer, comprising the combination of limitations of tank, heater, the heater being arranged in the tank, sensor arranged on the water circuit on a return line adjacent the tank, and processor configured to determine a time-temperature value for a volume of liquid heated by the heater periodically, once a threshold temperature of heating has been exceeded, calculate cumulative time-temperature value, and provide an output signal once a cumulative time-temperature value indicative of a sanitizing dose is reached.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
12/07/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778